DETAILED ACTION
The Amendment filed 12/21/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 depends from a cancelled claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baque et al. (US 2015/0068955 A1).  Baque discloses a method for identifying and/or distinguishing materials by means of luminescence, comprising: providing a material wherein at least one luminescent substance is incorporated into the material and/or applied onto the material (see at least para. 0031), exciting the material  by means of radiation (see at least para. 0032), wherein the luminescence behavior is luminescence or spectral  emission behavior over time (see at least paras. 0025 and 0027).
Allowable Subject Matter
Claims 1, 5-7, 9-21, 23, and 24 are allowed.
Response to Arguments
Applicant's arguments filed 12/21/2020 regarding claims 25 and 26 have been fully considered but they are not persuasive.
Regarding claim 25, the applicant states that Barque does not disclose, “measuring and analyzing luminescence behavior of the substance after the excitation by means of radiation, wherein the luminescence behavior is luminescence emission behavior over time.”  The examiner disagrees with the applicant.  Barque discloses exciting by means of radiation a substance several times and measuring and analyzing the luminescence behavior of the substance each time.  This reads on the limitation “measuring and analyzing luminescence behavior of the substance after the excitation by means of radiation, wherein the luminescence behavior is luminescence emission behavior over time.”
Regarding claim 26, the applicant states that Barque does not disclose that the emission behavior is spectrally resovled because Barque discloses that a particular color is not used.  The examiner disagrees with the applicant.  Barque discloses analyzing the luminescence behavior of a substance which is excited by means of radiation at different wavelengths.  Therefore the emission behavior is spectrally resolved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659